                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 1 of 32 Page ID #:467



                                                                   1   HILL, FARRER & BURRILL LLP
                                                                       Daniel J. McCarthy (Bar No. 101081)
                                                                   2   300 South Grand Avenue, 37th Floor
                                                                       Los Angeles, CA 90071-3147
                                                                   3   Telephone: (213) 620-0460
                                                                   4   Fax: (213) 624-4840
                                                                       dmccarthy@hfbllp.com
                                                                   5
                                                                       Attorneys for Defendants, Counterclaimants,
                                                                   6   Cross-Complainants and Counterdefendants
                                                                       ELKWOOD ASSOCIATES, LLC, and
                                                                   7   FIELDBROOK, INC., and
                                                                       Counterdefendants RELIABLE
                                                                   8   PROPERTIES and JACK NOURAFSHAN
                                                                   9                      UNITED STATES DISTRICT COURT
                                                                  10                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                               WESTERN DIVISION
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                       In re                                         D. Ct. Case No. 2:19-cv-09915-JFW
                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                  13   SOLYMAN YASHOUAFAR and                        Chapter 7
                                                                       MASSOUD AARON YASHOUAFAR,                     Jointly Administered
                                                                  14                 Debtors.
                                                                       In re:                                        BK Case No. 1:16-bk-12255-GM
                                                                  15                                                 Chapter 7
                                                                       SOLYMAN YASHOUAFAR,
                                                                  16                  Debtor.
                                                                  17   In re:                                        BK Case No. 1:16-bk-12408-GM
                                                                                                                     Chapter 7
                                                                  18   MASSOUD AARON YASHOUAFAR,
                                                                                            Debtor.
                                                                  19   Affects:
                                                                        Both Debtors
                                                                  20    Solyman Yashouafar
                                                                        Massoud Aaron Yashouafar
                                                                  21
                                                                       DAVID K. GOTTLIEB, as Chapter 11              BK Adv. No. 1:17-ap-01040-MT
                                                                  22   Trustee for Massoud Aaron Yashouafar
                                                                       and Solyman Yashouafar,                       OBJECTION TO
                                                                  23                  Plaintiff,                     RECOMMENDED JUDGMENT
                                                                       vs.                                           AND FINDINGS OF FACT AND
                                                                  24                                                 CONCLUSIONS OF LAW
                                                                       ELKWOOD ASSOCIATES, LLC,
                                                                  25   FIELDBROOK, INC., CITIVEST                    [Appendix Concurrently Filed]
                                                                       FINANCIAL SERVICES, INC.,
                                                                  26   ISRAEL ABSELET, HOWARD                        [No Hearing Set Pursuant to Order
                                                                       ABSELET, et al.,                              dated February 14, 2020]
                                                                  27                  Defendants.
                                                                  28   AND RELATED CROSS-ACTIONS
                                                                                                               -1-
Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 2 of 32 Page ID #:468



 1                                        TABLE OF CONTENTS
 2
                                                                                                                 Page
 3   I.     INTRODUCTION ........................................................................................... 1
 4   II.    ARGUMENT .................................................................................................. 3
            A.  This Court Should Not Adopt The Proposed FF&CL and
 5              Judgment to the Extent They Award the Trustee Possession of
                the Rexford Home ................................................................................. 3
 6              1.    Possession Was Not An Issue in the Adversary
 7                    Proceeding .................................................................................. 3
                2.    The Proposed FF&CL and Judgment Improperly Force
 8                    the Issue of Possession................................................................ 5
 9              3.    The Issue of Possession Remains to be Properly Resolved
                      in the Adversary Proceeding....................................................... 6
10                    a.     Paragraph 45 of the FF&CL Is False ............................... 6
11                    b.     Paragraphs 46 and 47 in the FF&CL and Paragraph
                             5 of the Judgment Should Not Be Adopted Because
12                           a Plaintiff is Not Entitled to an Award of
                             Possession of Real Property Based Merely Upon a
13                           Quiet Title Claim .............................................................. 6
                      c.     The Trustee’s Other Arguments Do Not Support
14                           the Proposed FF&CL and Judgment for Possession ...... 10
15          B.  Judgment Also Should Not Be Entered Because There Are
                Other Claims That Remain to be Determined .................................... 11
16          C.  Judgment Should Not Be Entered Because Elkwood’s
                Reimbursement Defense Has Not Yet Been Determined ................... 13
17              1.    This Issue Was Raised In The Objection Before the
18                    Bankruptcy Court...................................................................... 13
                2.    Applicable Case Law ................................................................ 15
19              3.    The Elkwood Defendants Clearly Raised This Issue ............... 19
20              4.    The FF&CL and Judgment Should Not Be Entered
                      Because They Do Not Address the Reimbursement Issue ....... 22
21   III.   CONCLUSION ............................................................................................. 24
22
23
24
25
26
27
28

                                                            -i-
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 3 of 32 Page ID #:469



                                                                   1
                                                                                                           TABLE OF AUTHORITIES
                                                                   2
                                                                   3                                                                                                           Page(s)

                                                                   4   Federal Cases
                                                                   5   Castle v. Mortgage Elec. Registration Sys., Inc.,
                                                                   6     2011 WL 3626560 (C.D. Cal. Aug. 16, 2011) ................................................... 10
                                                                   7   Curtiss-Wright Corp. v. Gen. Elec. Co.,
                                                                         446 U.S. 1, 7, 100 S. Ct. 1460, 64 L. Ed. 2d 1 (1980) ....................................... 13
                                                                   8
                                                                   9   Dodd v. Hood River Cty.,
                                                                         59 F.3d 852 (9th Cir. 1995) .................................................................................. 5
                                                                  10
                                                                       Green v. Cent. Mortg. Co.,
                                                                  11
HILL, FARRER & BURRILL LLP




                                                                         148 F. Supp. 3d 852 (N.D. Cal. 2015).................................................................. 9
                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                       Hawaii Hous. Auth. v. Midkiff,
                                                                  13     467 U.S. 229, 104 S. Ct. 2321, 81 L. Ed. 2d 186 (1984) ................................... 22
                                                                  14
                                                                       In re Crown Vantage, Inc.,
                                                                  15       421 F.3d 963 (9th Cir. 2005) .............................................................................. 23
                                                                  16   In re Houghton,
                                                                  17      123 B.R. 869 (Bankr. C.D. Cal. 1991) ............................................................... 18
                                                                  18   In re World Mktg. Chicago, LLC,
                                                                  19       584 B.R. 737 (Bankr. N.D. Ill. 2018) ................................................................. 23

                                                                  20   Lombardo Turquoise Mill. & Min. Co. v. Hemanes,
                                                                         430 F. Supp. 429 (D. Nev. 1977) ......................................................................... 7
                                                                  21
                                                                  22   Midkiff v. Tom,
                                                                         702 F.2d 788 (9th Cir. 1983) .............................................................................. 22
                                                                  23
                                                                       United States v. Standard Oil Co. of California,
                                                                  24     20 F. Supp. 427 (S.D. Cal. 1937) ......................................................................... 7
                                                                  25
                                                                       Wojciechowski v. Kohlberg Ventures, LLC,
                                                                  26     2017 WL 1330515 (N.D. Cal. Apr. 11, 2017), rev’d and remanded,
                                                                  27     923 F.3d 685 (9th Cir. 2019) ................................................................................ 5

                                                                  28
                                                                                                                                -ii-
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 4 of 32 Page ID #:470



                                                                   1                              TABLE OF AUTHORITIES
                                                                   2                                    CONTINUED

                                                                   3                                                                                                          Page(s)
                                                                   4   Wood v. GCC Bend, LLC,
                                                                   5     422 F.3d 873 (9th Cir. 2005) .............................................................................. 13
                                                                   6   State Cases
                                                                   7   Aguayo v. Amaro,
                                                                   8     213 Cal. App. 4th 1102 (2013) ............................................................................. 7
                                                                   9   Bank of America v. La Jolla Group II,
                                                                         129 Cal.App.4th 706 (2004) ............................................................................... 17
                                                                  10
                                                                  11   Caira v. Offner,
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR




                                                                         126 Cal. App. 4th 12 (2005) ................................................................................. 7
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                       Dodd v. Simon,
                                                                  13
                                                                         113 Mont. 536, 129 P.2d 224 (1942) ................................................................... 7
                                                                  14
                                                                       Duckett v. Adolph Wexler Bldg. & Fin. Corp.,
                                                                  15     2 Cal. 2d 263, 40 P.2d 506 (1935)........................................................................ 9
                                                                  16
                                                                       Keele v. Clouser
                                                                  17     92 C.A. 526, 530, 268 P. 682 (1928)............................................................ 6, 7, 9
                                                                  18   Knapp v. Doherty,
                                                                  19     123 Cal. App. 4th 76 (2004) ............................................................................... 18
                                                                  20   Landregan v. Peppin
                                                                  21     94 C. 465, 466, 29 P. 771 (1892) ..................................................................... 6, 7

                                                                  22   Little v. CFS Serv. Corp.,
                                                                           188 Cal. App. 3d 1354 (1987) ............................................................................ 18
                                                                  23
                                                                  24   Lona v. Citibank, N.A.,
                                                                         202 Cal. App. 4th 89 (2011) ......................................................................... 17, 18
                                                                  25
                                                                       Medeiros v. Medeiros,
                                                                  26     177 Cal. App. 2d 69 (1960) .................................................................................. 8
                                                                  27
                                                                  28
                                                                                                                              iii
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 5 of 32 Page ID #:471



                                                                   1                                TABLE OF AUTHORITIES
                                                                   2                                      CONTINUED

                                                                   3                                                                                                                  Page(s)
                                                                   4   Miller v. Cote,
                                                                   5      127 Cal. App. 3d 888 (1982) .............................................................................. 18
                                                                   6   Nguyen v. Calhoun,
                                                                         105 Cal. App. 4th 428 (2003) ............................................................................. 17
                                                                   7
                                                                   8   Ortega v. Drocco,
                                                                          2012 WL 1862323 (Cal. Ct. App. May 22, 2012) ............................................... 8
                                                                   9
                                                                       Payne & Dewey v. Treadwell,
                                                                  10
                                                                         16 Cal. 220 (1860) ............................................................................................ 8, 9
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR




                                                                       Reiner v. Schroder,
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12      146 Cal. 411, 80 P. 517 (1905)............................................................................. 7
                                      ATTORNEYS AT LAW




                                                                  13
                                                                       South Shore Land Co. v. Petersen,
                                                                  14      226 Cal. App. 2d 725 (1964) ................................................................................ 7
                                                                  15   Sys. Inv. Corp. v. Union Bank,
                                                                  16      21 Cal. App. 3d 137 (1971) ........................................................ 14, 15, 16, 18, 19
                                                                  17   Thomson v. Thomson,
                                                                  18     7 Cal. 2d 671 (1936) ............................................................................................. 7

                                                                  19   Vella v. Hudgins,
                                                                          20 Cal. 3d 251 (1977) ......................................................................................... 10
                                                                  20
                                                                  21   Warden v. S. Pasadena Realty & Imp. Co.,
                                                                         178 Cal. 440, 174 P. 26 (1918)............................................................................. 7
                                                                  22
                                                                       Federal Statutes
                                                                  23
                                                                  24   11 U.S.C. § 323(a) ................................................................................................... 23

                                                                  25   11 U.S.C. 502(h) ...................................................................................................... 24
                                                                  26   11 U.S.C. § 522........................................................................................................ 24
                                                                  27   11 U.S.C. § 550........................................................................................................ 24
                                                                  28
                                                                                                                                  iv
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 6 of 32 Page ID #:472



                                                                   1                                         TABLE OF AUTHORITIES
                                                                   2                                               CONTINUED

                                                                   3                                                                                                                Page(s)
                                                                   4   Rules
                                                                   5
                                                                       Fed.R.Civ.P. 12(b)(6) ................................................................................................ 3
                                                                   6
                                                                       Fed.R.Civ.P. 54(b) ....................................................................................... 12, 13, 22
                                                                   7
                                                                       Other Authorities
                                                                   8
                                                                   9   Wright & Miller, 10 Fed. Prac. & Proc. Civ. § 2654 (4th ed.)............................... 13
                                                                  10   20 Am. Jur. 2d Courts § 59 ...................................................................................... 23
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                  13
                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                                                                                  v
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 7 of 32 Page ID #:473



                                                                   1   I.    INTRODUCTION
                                                                   2         In adversary proceeding no. 1:17-ap-01040-MT (the “Adversary
                                                                   3   Proceeding”), the Bankruptcy Court entered summary judgment in favor of David
                                                                   4   K. Gottlieb (“Trustee”), as trustee for the estates of Massoud Aaron Yashouafar and
                                                                   5   Solyman Yashouafar (“Debtors”) on the Trustee’s First Claim to quiet title to
                                                                   6   residential real property at 910 N. Rexford Drive, Beverly Hills, California (the
                                                                   7   “Rexford Home”), by which the Court quieted title in the Trustee’s name on behalf
                                                                   8   of the estate of Massoud Aaron Yashouafar. [Appendix in Support of Objection
                                                                   9   (“App.”), 0768:5-12] Title was held in the name of Elkwood Associates, LLC
                                                                  10   (“Elkwood”) as a result of a credit bid by Elkwood at a February 2015 foreclosure
                                                                  11   sale based upon a deed of trust that it claimed to hold against the Rexford Home.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   The Court’s quiet title ruling was based upon the premise that the sale was void
                                      ATTORNEYS AT LAW




                                                                  13   because the entire underlying promissory note had been assigned by Elkwood to an
                                                                  14   affiliate named Fieldbrook, Inc. (“Fieldbrook”), so the deed of trust against the
                                                                  15   Rexford Home (the “Rexford DOT”) also had been assigned by operation of law to
                                                                  16   Fieldbrook, even though the assignment (the “Fieldbrook Assignment”) did not
                                                                  17   mention the Rexford DOT, but instead only mentioned the assignment of another
                                                                  18   deed of trust against other residential real property at 580 Chalette Drive, Beverly
                                                                  19   Hills, California (the “Chalette Home”).
                                                                  20         Thereafter, various claims, cross-claims and counterclaims were dismissed
                                                                  21   by the Trustee, Elkwood, Fieldbrook, and Howard and Israel Abselet (the
                                                                  22   “Abselets”), who held liens against both properties. The dismissed claims included
                                                                  23   all claims related to the Chalette Home, fraudulent transfer claims related to the
                                                                  24   Rexford Home, and a counterclaim by Elkwood for post-petition rent on the
                                                                  25   Rexford Home. [App., 806-809] Those dismissals narrowed the scope of the
                                                                  26   Adversary Proceeding, but certain issues remain to be litigated – some of which the
                                                                  27   Trustee had not even alleged yet.
                                                                  28         One remaining issue concerns the Trustee’s right to possession of the
                                                                                                                  -1-
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 8 of 32 Page ID #:474



                                                                   1   Rexford Home. The Trustee had not sought that relief by his First Claim to quiet
                                                                   2   title in his operative Third Amended Complaint (“TAC”) in the Adversary
                                                                   3   Proceeding. Elkwood’s counsel brought this unresolved issue to the Court’s
                                                                   4   attention in connection with the question of whether Elkwood was entitled to a jury
                                                                   5   trial on the First Claim, because a quiet title claim is an equitable claim, but the
                                                                   6   claim for possession is a legal claim (an “ejectment claim”) when combined with a
                                                                   7   quiet title claim. Thus, Elkwood argued that the Trustee must either amend his
                                                                   8   First Claim to seek possession, in which case Elkwood would be entitled to a jury
                                                                   9   trial, or the Trustee should be deemed to have waived his claim for possession,
                                                                  10   given that federal procedure precludes “claim-splitting.”
                                                                  11         The Court side-stepped the possession issue by holding that the Trustee could
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   avoid a jury trial by not seeking possession, but that the Trustee still was entitled to
                                      ATTORNEYS AT LAW




                                                                  13   an award of possession because that relief necessarily followed from quieting title
                                                                  14   to the Rexford Home.
                                                                  15         The second unresolved issue was Elkwood’s right to be reimbursed for
                                                                  16   monies spent by it on the Rexford Home after it acquired the Property at the
                                                                  17   February 2015 foreclosure sale (the “Reimbursement Issue”). The notion was that,
                                                                  18   if the Court was to return the parties to the status quo prior to that sale by quieting
                                                                  19   title in the Trustee’s name subject to the liens that existed on the Rexford Home at
                                                                  20   that time, the Court also should require the Trustee to reimburse Elkwood for its
                                                                  21   Rexford-related expenditures, some of which pre-dated August 3, 2016 (i.e., a pre-
                                                                  22   petition claim), when the Debtors were put in bankruptcy, but most of which post-
                                                                  23   dated that date (i.e., a post-petition claim).
                                                                  24         Elkwood raised its right to be reimbursed for those expenses in its sixth
                                                                  25   affirmative defense [App., 45:17-28] and in its opposition to the Trustee’s motion
                                                                  26   for summary judgment on his First Claim. [App., 195:5-196:16; 200:4-22; 261-
                                                                  27   487] At first, the Court mistakenly held that Elkwood had submitted no evidence to
                                                                  28   support that right. [App., 619:8-17]. Elkwood and Fieldbrook pointed out that
                                                                                                                2
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 9 of 32 Page ID #:475



                                                                   1   error in objecting to the proposed orders submitted by the Trustee, and they
                                                                   2   explained that they had submitted detailed evidence that the Trustee had ignored.
                                                                   3   [App., 631:13-28; 667:11-670:6; 674:6-676:10] The Court acknowledged that
                                                                   4   error, but then eventually side-stepped the Reimbursement Issue by ruling that
                                                                   5   Elkwood’s pre and post-petition reimbursement claims would be resolved at a later
                                                                   6   time in connection with the “claims objection” procedure, even though the issue
                                                                   7   had been raised and briefed in the Adversary Proceeding. [App., 759:2-761:12]
                                                                   8         Pursuant to a briefing schedule set by the Bankruptcy Court, the Trustee
                                                                   9   requested that the Bankruptcy Court issue a Report and Recommendation
                                                                  10   (“Report”) to the District Court to suggest a judgment and related findings of fact
                                                                  11   and conclusions of law (“FF&CL”) on the Trustee’s First Claim.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         Elkwood, Fieldbrook, Inc., Reliable Properties and Jack Nourafshan (the
                                      ATTORNEYS AT LAW




                                                                  13   “Elkwood Parties”) filed an opposition to the Trustee’s motion for issuance of the
                                                                  14   Report [App., 867-897] and the Trustee filed a reply.
                                                                  15         On November 13, 2019, the Bankruptcy Court issued its Report by which it
                                                                  16   recommended that the District Court enter the proposed Judgment and the proposed
                                                                  17   FF&CL in the same form requested by the Trustee. That Report was filed with the
                                                                  18   District Court on November 19, 2019. [Docket no. 2]
                                                                  19   II.   ARGUMENT1
                                                                  20         A.    This Court Should Not Adopt The Proposed FF&CL and
                                                                  21               Judgment to the Extent They Award the Trustee Possession of the
                                                                  22               Rexford Home
                                                                  23               1.     Possession Was Not An Issue in the Adversary Proceeding
                                                                  24         The Trustee’s quiet title claim only sought to quiet title to the Rexford Home.
                                                                  25   [App., 21:12-28 (¶¶ 89-92), and 25:23]
                                                                  26         1
                                                                               In Rule 12(b)(6) motions to dismiss versions of the Trustee’s complaint, the
                                                                       Elkwood Parties explained why the Trustee failed to state a quiet title claim.
                                                                  27   Because this Court’s February 14, 2020 [docket no. 22] limited this Objection to
                                                                       the grounds raised in the objection filed in Bankruptcy Court, this Objection does
                                                                  28   not raise those Rule 12(b)(6) issues.
                                                                                                                  3
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 10 of 32 Page ID #:476



                                                                   1         The Trustee’s motion for summary judgment also only sought to quiet title to
                                                                   2   the Rexford Home, and it did not mention possession. [App., 87:8-10]
                                                                   3         The First Amended Counterclaim of Elkwood and Fieldbrook alleged
                                                                   4   counterclaims for rent, reformation of the Fieldbrook Assignment, and to quiet title
                                                                   5   to the Rexford Home in Elkwood’s name. [App., 110:26-115:10] It did not seek
                                                                   6   the remedy of ejectment or possession, and there was a very good reason for that. It
                                                                   7   would not have made any sense for Elkwood and Fieldbrook to seek that remedy
                                                                   8   because Elkwood already was in possession.
                                                                   9         The Court’s January 25, 2019 memorandum on the cross-motions for
                                                                  10   summary judgment accurately described the relief requested by the Trustee’s
                                                                  11   motion as only seeking to quiet title. [App., 596:11-13] In granting the Trustee’s
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   motion, the Court concluded: “Title to the Rexford Property is quieted in the
                                      ATTORNEYS AT LAW




                                                                  13   Trustee as representative of Massoud Yashouafar’s estate.” [Id., at 619:19-620:7]
                                                                  14   The Court made no mention of possession.
                                                                  15         The Court’s April 30, 2019 supplemental memorandum on the cross-motions
                                                                  16   addressed the Reimbursement Issue. [App., 759:2-761:12] It did not address the
                                                                  17   quiet title issue, which had been ruled upon in the Court’s January 25, 2019
                                                                  18   memorandum. It also made no mention of the issue of possession.
                                                                  19         The Court’s April 30, 2019 order on the cross-motions for summary
                                                                  20   judgment also only quieted title to the Rexford Home, but it did not mention
                                                                  21   possession. [App., 768:5-11]
                                                                  22         The Trustee well understood that he only sought and that he only was
                                                                  23   awarded the remedy of quiet title to the Rexford Home. He submitted two
                                                                  24   proposed orders, but no mention was made of additional remedy of possession of
                                                                  25   the Rexford Home. [App., 622-628; 652-659]
                                                                  26         In connection with the hearing before the Bankruptcy Court on September
                                                                  27   24, 2019, the Elkwood Parties pointed out that the Trustee had not sought nor had
                                                                  28   he been awarded possession of the Rexford Home. As such, the Elkwood
                                                                                                              4
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 11 of 32 Page ID #:477



                                                                   1   Defendants argued that trial in the Adversary Proceeding should be stayed until the
                                                                   2   Trustee asserted a claim for possession, i.e., an “ejectment claim” under California
                                                                   3   law, or such a claim for possession would be barred based upon a violation of the
                                                                   4   doctrine of “claims-splitting.”2 [App., 837:27-838:14] Only then did the Trustee’s
                                                                   5   counsel argue for possession for the very first time, never having previously sought
                                                                   6   that remedy in the Adversary Proceeding.
                                                                   7                2.    The Proposed FF&CL and Judgment Improperly Force the
                                                                   8                      Issue of Possession
                                                                   9         In relevant part, the proposed FF&CL state:
                                                                  10         45. The right to possession of the Rexford Home is an issue that was
                                                                  11         raised by the Trustee's Third Amended Complaint and the Elkwood
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         Defendants’ First Amended Counterclaim.
                                      ATTORNEYS AT LAW




                                                                  13         46. The Trustee is not required to plead a separate claim for ejectment
                                                                  14         in order to obtain possession of the Rexford Home.
                                                                  15         47. Judgment on the Quiet Title Claim entitles the Trustee to the
                                                                  16         issuance of a writ of possession or other available remedy to obtain
                                                                  17         possession of the Rexford Home.
                                                                  18         48. Elkwood has not alleged any facts or advanced any legal argument
                                                                  19         that would entitle it to remain in possession of the Rexford Home upon
                                                                  20         entry of a judgment on the Quiet Title Claim in favor of the Trustee.
                                                                  21         [Docket no. 2]
                                                                  22
                                                                  23         In relevant part, the proposed judgment states:
                                                                  24         5. The Trustee is entitled to immediate possession of the Subject
                                                                  25         Property and the Trustee is entitled to the immediate issuance of a Writ
                                                                  26
                                                                             2
                                                                               Claims-splitting is precluded under federal procedural law. Wojciechowski
                                                                  27   v. Kohlberg Ventures, LLC, 2017 WL 1330515, at *6 (N.D. Cal. Apr. 11, 2017),
                                                                       rev’d and remanded, 923 F.3d 685 (9th Cir. 2019); Dodd v. Hood River Cty., 59
                                                                  28   F.3d 852, 862 (9th Cir. 1995).
                                                                                                                5
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 12 of 32 Page ID #:478



                                                                   1         of Possession with respect to the Subject Property.
                                                                   2         [Docket no. 2]
                                                                   3                3.     The Issue of Possession Remains to be Properly Resolved in
                                                                   4                       the Adversary Proceeding
                                                                   5                       a.    Paragraph 45 of the FF&CL Is False
                                                                   6         Contrary to paragraph 45, “[t]he right to possession of the Rexford Home is
                                                                   7   an issue” that actually was not “raised by the Trustee’s Third Amended Complaint
                                                                   8   and the Elkwood Defendants’ First Amended Counterclaim,” as explained above.
                                                                   9                       b.    Paragraphs 46 and 47 in the FF&CL and Paragraph 5
                                                                  10                             of the Judgment Should Not Be Adopted Because a
                                                                  11                             Plaintiff is Not Entitled to an Award of Possession of
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12                             Real Property Based Merely Upon a Quiet Title Claim
                                      ATTORNEYS AT LAW




                                                                  13         The legal conclusion in paragraph 46 of the proposed FF&CL is misleading,
                                                                  14   and it is simply incorrect as a matter of law. The Trustee may not be “required to
                                                                  15   plead a separate claim for ejectment in order to obtain possession of the Rexford
                                                                  16   Home,” but he at least needed to plead it as part of the quiet title claim.
                                                                  17         An ejectment claim is not the same as a quiet title claim. When a plaintiff,
                                                                  18   who is not in possession, brings a quiet title claim and also seeks possession, he or
                                                                  19   she must seek the remedy of ejectment. One commentator explained:
                                                                  20         The modern quiet title and ejectment actions overlap. Ejectment,
                                                                  21         although in theory an action merely to recover possession, usually
                                                                  22         involves the right to possession in the person having title, and may
                                                                  23         therefore determine the title. (See supra, § 636.) And a quiet title
                                                                  24         action, if brought by a person out of possession, determines not only
                                                                  25         title but the right to possession, and incidental damages, the effect
                                                                  26         being similar to ejectment. (Landregan v. Peppin (1892) 94 C. 465,
                                                                  27         466, 29 P. 771; Keele v. Clouser (1928) 92 C.A. 526, 530, 268 P. 682.)
                                                                  28         5 Witkin, Cal. Proc. (5th ed. 2008), Pleading, § 655 (emphasis added).
                                                                                                                 6
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 13 of 32 Page ID #:479



                                                                   1         In Landregan, which was cited in Witkin, the right to possession clearly was
                                                                   2   at issue, which is to say that the Court did not hold that a mere quiet title claim gave
                                                                   3   rise to an unrequested right of possession. Landregan, 94 Cal. at 466. Other courts
                                                                   4   have read the Landregan case that way, i.e., that the issue of possession must be
                                                                   5   raised in conjunction with a quiet title claim for possession to be awarded. Dodd v.
                                                                   6   Simon, 113 Mont. 536, 129 P.2d 224, 229 (1942); Warden v. S. Pasadena Realty &
                                                                   7   Imp. Co., 178 Cal. 440, 445, 174 P. 26, 28 (1918); Reiner v. Schroder, 146 Cal.
                                                                   8   411, 416, 80 P. 517, 518 (1905). In the other case cited by Witkin, the plaintiff also
                                                                   9   sought to quiet title and possession, rather than arguing that she was impliedly
                                                                  10   entitled to possession based merely upon a claim that only sought to quiet title.
                                                                  11   Keele v. Clouser, 92 Cal. App. 526, 530, 268 P. 682 (1928).
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         The legal distinction between a quiet title claim and a combined quiet
                                      ATTORNEYS AT LAW




                                                                  13   title/ejectment is demonstrated by the right a jury trial only on the latter claim,
                                                                  14   whereas a quiet title claim is an equitable claim. Thomson v. Thomson, 7 Cal. 2d
                                                                  15   671, 681 (1936) [“If the plaintiff is out of possession and seeks by an action to quiet
                                                                  16   title to recover possession, the action is triable in a court of law.”]; Aguayo v.
                                                                  17   Amaro, 213 Cal. App. 4th 1102, 1109 (2013) [same]; Caira v. Offner, 126 Cal.
                                                                  18   App. 4th 12, 27-28 (2005) [same]. Federal courts in the Ninth Circuit have
                                                                  19   followed this rule. Lombardo Turquoise Mill. & Min. Co. v. Hemanes, 430 F. Supp.
                                                                  20   429, 432–33 (D. Nev. 1977); United States v. Standard Oil Co. of California, 20 F.
                                                                  21   Supp. 427, 435 (S.D. Cal. 1937) [citing Supreme Court authority]
                                                                  22         Cases cited by the Trustee on this issue are not helpful to him. In South
                                                                  23   Shore Land Co. v. Petersen, 226 Cal. App. 2d 725, 739 (1964), the plaintiff sought
                                                                  24   to quiet title but he did not seek possession because he already had been in
                                                                  25   possession for 20 years Id. at 731. The defendant, however, was not in
                                                                  26   possession, and he filed cross-claims for quiet title, ejectment and damages. Id.
                                                                  27   The trial court entered a judgment in favor of plaintiff on its quiet title claim. Id. at
                                                                  28   732. The court did not hold that a plaintiff may obtain a judgment for possession, if
                                                                                                                 7
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 14 of 32 Page ID #:480



                                                                   1   he or she only seeks to quiet title. In Medeiros v. Medeiros, 177 Cal. App. 2d 69, 73
                                                                   2   (1960), the Court noted that the complaint sufficiently raised the issue of
                                                                   3   possession: “Here the complaint alleged in part an estate in the plaintiff and
                                                                   4   possession in the defendant and a wrongful withholding. The action had the
                                                                   5   essential characteristics of the old legal action of ejectment.” Id. at 73. The
                                                                   6   Medeiros Court also did not hold, as the Trustee has suggested, that a plaintiff may
                                                                   7   obtain a judgment for possession, if he or she only seeks to quiet title. Both
                                                                   8   remedies must be requested.
                                                                   9          The Trustee cited the unpublished decision in Ortega v. Drocco, 2012 WL
                                                                  10   1862323, at *4 (Cal. Ct. App. May 22, 2012), which identified the elements of an
                                                                  11   ejectment claim, and then held: “The validity of the plaintiff’s property interest is
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   ordinarily inferred from the plaintiff’s ownership. If the defendant’s withholding of
                                      ATTORNEYS AT LAW




                                                                  13   possession ‘rests upon any existing right, he should be compelled to show it
                                                                  14   affirmatively, in defense.’” Id. Thus, in addition to alleging a quiet title claim, the
                                                                  15   plaintiff must at least allege an ejectment claim in order to obtain possession.
                                                                  16   Moreover, in Ortega, a quiet title claim was unnecessary because the plaintiffs
                                                                  17   already held title, while the defendant was acquiring the property over time under a
                                                                  18   land sale contract. Ortega v. Drocco, 2012 WL 1862323, at *1. Thus, Ortega
                                                                  19   stands for the proposition that, when a plaintiff holds title and affirmatively seeks
                                                                  20   possession by its complaint, the defendant should be compelled to show his right to
                                                                  21   possession in defense, which is fairly obvious. Ortega clearly does not stand for
                                                                  22   the proposition that it is sufficient for a plaintiff to allege its “property interest” in a
                                                                  23   quiet title claim and that the defendant then must affirmatively show its right to
                                                                  24   possession by way of defense, as if to shift the burden to the defendant to deny a
                                                                  25   claim for possession that has not even been alleged, as the Trustee has suggested.
                                                                  26   In Ortega, the issue was possession, not title.
                                                                  27          The 1860 decision in Payne also is not helpful to the Trustee. The plaintiff in
                                                                  28   Payne merely sought possession, as stated in the first sentence of the opinion: “This
                                                                                                               8
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 15 of 32 Page ID #:481



                                                                   1   was suit to recover a lot in San Francisco, the plaintiff deraigning title through a
                                                                   2   grant made by an Alcalde after the conquest or possession by the authorities of the
                                                                   3   United States.” Payne & Dewey v. Treadwell, 16 Cal. 220, 225 (1860). The
                                                                   4   plaintiff did not seek to quiet title because he already held title. Id. at 231. Thus,
                                                                   5   Payne also does not stand for the proposition that it is sufficient for a plaintiff to
                                                                   6   allege its “property interest” in a quiet title claim and that the defendant then must
                                                                   7   affirmatively show its right to possession, as if to shift the burden to the defendant
                                                                   8   to deny a claim for possession that has not even been alleged, which the Trustee as
                                                                   9   suggested. In Payne, possession was the issue before the Court, not title.
                                                                  10          The Trustee also quoted Duckett v. Adolph Wexler Bldg. & Fin. Corp., 2 Cal.
                                                                  11   2d 263, 265, 40 P.2d 506 (1935), which in turn cited Keele v. Clouser, 92 Cal. App.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   526, 530 (1928), as follows: “The court found the defendant to be the owner of the
                                      ATTORNEYS AT LAW




                                                                  13   property in controversy. It follows, therefore, as one of the incidents to ownership
                                                                  14   that defendant is entitled to the possession of said property.” Duckett also does not
                                                                  15   stand for the proposition that it is sufficient for a plaintiff to allege its “property
                                                                  16   interest” in a quiet title claim and that the defendant then must affirmatively show
                                                                  17   its right to possession by way of defense. In Duckett, the plaintiff sued for quiet
                                                                  18   title, the defendant contended that he had good title and that he was entitled to
                                                                  19   possession, and the Court awarded the defendant title and possession. Duckett, 2
                                                                  20   Cal.2d at 264. Thus, Duckett also stands for the proposition that a plaintiff (or in
                                                                  21   Duckett, the defendant) must seek to quiet title and also seek possession in order to
                                                                  22   be awarded possession.
                                                                  23          In analogous contexts, federal courts have recognized that quiet title and
                                                                  24   possession claims are distinct, although they are related. For example, federal and
                                                                  25   state courts in California have held that a judgment for possession of real property
                                                                  26   by a party precludes a separate lawsuit to quiet title to the same property by an
                                                                  27   adverse party. Green v. Cent. Mortg. Co., 148 F. Supp. 3d 852, 867 (N.D. Cal.
                                                                  28   2015) [“a prior unlawful detainer action -- which is a ‘summary proceeding
                                                                                                                 9
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 16 of 32 Page ID #:482



                                                                   1   ordinarily limited to resolution of the question of possession’ --bars subsequent
                                                                   2   claims challenging the trustee’s sale and the validity of the title….”]; Castle v.
                                                                   3   Mortgage Elec. Registration Sys., Inc., 2011 WL 3626560, at *8 (C.D. Cal. Aug.
                                                                   4   16, 2011) [holding that possession pursuant to a default judgment in an unlawful
                                                                   5   detainer action barred a complaint alleging wrongful foreclosure, wrongful eviction,
                                                                   6   quiet title, and unfair business practices as they were predicated on the same factual
                                                                   7   allegations.]; Vella v. Hudgins, 20 Cal. 3d 251, 256 (1977) [“Applying the
                                                                   8   traditional rule that a judgment rendered by a court of competent jurisdiction is
                                                                   9   conclusive as to any issues necessarily determined in that action, the courts have
                                                                  10   held that subsequent fraud or quiet title suits founded upon allegations of
                                                                  11   irregularity in a trustee’s sale are barred by the prior unlawful detainer judgment.”]
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         In short, there is no support for the Trustee’s legal theory that an ejectment
                                      ATTORNEYS AT LAW




                                                                  13   claim or a claim for possession is impliedly or necessarily stated and resolved by a
                                                                  14   quiet title claim, yet the Bankruptcy Court incorrectly adopted that theory in its
                                                                  15   recommended FF&CL and Judgment
                                                                  16         Thus, the Trustee has no entitlement to findings and conclusions or a
                                                                  17   judgment regarding possession of the Rexford Home. Paragraph 46 of the
                                                                  18   proposed FF&CL incorrectly states that the Trustee was not “required to plead a…
                                                                  19   claim for ejectment in order to obtain possession of the Rexford Home.”
                                                                  20   Paragraph 47 also is incorrect in stating: “Judgment on the Quiet Title Claim
                                                                  21   entitles the Trustee to the issuance of a writ of possession or other available remedy
                                                                  22   to obtain possession of the Rexford Home.” And paragraph 5 of the proposed
                                                                  23   judgment is incorrect in awarding the Trustee possession.
                                                                  24                       c.     The Trustee’s Other Arguments Do Not Support the
                                                                  25                              Proposed FF&CL and Judgment for Possession
                                                                  26         The Trustee argued that Elkwood would be required to turn over possession
                                                                  27   given the quiet title ruling, so it did not matter that he did not request it by an
                                                                  28   ejectment claim. That argument, however, ignored the well-established doctrine of
                                                                                                            10
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 17 of 32 Page ID #:483



                                                                   1   claims-splitting and that a claim for possession would be barred under the res
                                                                   2   judicata doctrine by a judgment on the quiet title claim, given that possession was
                                                                   3   not requested by the Trustee, as noted in footnote 2 above.
                                                                   4         The Trustee further argued that no new facts needed to be shown to establish
                                                                   5   an ejectment claim, so it was immaterial that a claim for possession had not been
                                                                   6   alleged by the Trustee or the Abselets. That argument is echoed by paragraph 48
                                                                   7   of the proposed FF&CL, which states: “Elkwood has not alleged any facts or
                                                                   8   advanced any legal argument that would entitle it to remain in possession of the
                                                                   9   Rexford Home upon entry of a judgment on the Quiet Title Claim in favor of the
                                                                  10   Trustee.” The Trustee’s concept of procedure is patently backwards.
                                                                  11         Elkwood was not and is not required to show facts or legal arguments that the
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   Trustee is not entitled to possession that he had not even sought by his TAC. The
                                      ATTORNEYS AT LAW




                                                                  13   cases cited by the Trustee show that Elkwood had no such obligation. Instead, the
                                                                  14   Trustee first is required to allege a claim for possession before Elkwood has any
                                                                  15   obligation to show otherwise. That claim was not alleged.
                                                                  16         B.     Judgment Also Should Not Be Entered Because There Are Other
                                                                  17                Claims That Remain to be Determined
                                                                  18         As explained in their objection to the proposed FF&CL and Judgment that
                                                                  19   was filed with the Bankruptcy Court, it would be improper to enter judgment at this
                                                                  20   time due to other unresolved claims. [App., 891:9-26] There only should be one
                                                                  21   judgment in a lawsuit. It is inconceivable that a Court would enter a final judgment
                                                                  22   without resolving unresolved claims and defenses, which then would bar such
                                                                  23   unresolved claims and defenses, yet that is what the Bankruptcy Court has
                                                                  24   impliedly recommended, without explaining why.3
                                                                  25         3
                                                                               If this Court expressly specifies that the proposed FF&CL and “Judgment”
                                                                       are interlocutory and not final, and that the unresolved claims and defenses remain
                                                                  26   to be determined, that at least would address the incomplete nature of the proposed
                                                                       FF&CL and Judgment and avoid possible piecemeal appeals, but the Bankruptcy
                                                                  27   Court did not recommend the proposed FF&CL and Judgment in that manner. As
                                                                       such, unless those limitations are expressly stated by this Court, the proposed
                                                                  28   FF&CL and Judgment should not be entered.
                                                                                                                  11
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 18 of 32 Page ID #:484



                                                                   1         Elkwood and Fieldbrook’s second counterclaim is for reformation. [App.,
                                                                   2   112:1-114:155] The Abselets’ first counterclaim is for declaratory relief. [App.,
                                                                   3   565:1-28]
                                                                   4         The proposed FF&CL is silent on Elkwood and Fieldbrook’s second
                                                                   5   counterclaim for reformation. [Docket no. 2] It contains no proposed direct ruling
                                                                   6   on that counterclaim.
                                                                   7         As to the Abselets’ first counterclaim for declaratory relief, the Court
                                                                   8   recommended a “sua sponte” summary judgment on that claim – without the
                                                                   9   Elkwood Defendants’ consent – by inserting the following language in that regard
                                                                  10   in paragraph 43 of the proposed FF&CL:
                                                                  11         In light of entry of judgment on the Trustee's First Claim for Relief for
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         Quiet Title, the Abselets First Claim for Relief for Declaratory Relief
                                      ATTORNEYS AT LAW




                                                                  13         should be dismissed as moot, and the Abselets do not object to such
                                                                  14         dismissal.
                                                                  15         There is a proper procedure to address the undecided counterclaims. The
                                                                  16   Trustee could seek summary judgment on those claims on grounds that the merits
                                                                  17   of those claims were impliedly determined by the Court’s summary judgment
                                                                  18   ruling on the Trustee’s quiet title claim. The Trustee has asked what new
                                                                  19   arguments would be made by Elkwood and Fieldbrook, but that question has
                                                                  20   applicable procedure backwards. The Trustee is required to formally seek summary
                                                                  21   judgment on the Abselets’ declaratory relief claim and Elkwood and Fieldbrook’s
                                                                  22   reformation counterclaim, at which point Elkwood and Fieldbrook would be
                                                                  23   entitled to make any arguments available to them.
                                                                  24         In an action involving multiple claims, a separate judgment on a claim is
                                                                  25   possible under Fed.R.Civ.P. 54(b). Paragraphs 41-44 of the proposed FF&CL only
                                                                  26   contain Rule 54(b) findings as to the Reimbursement Claim. No such findings were
                                                                  27   requested by the Trustee or recommended by the Bankruptcy Court as to Elkwood
                                                                  28   and Fieldbrook’s reformation claim or the Abselets’ declaratory relief claim. As to
                                                                                                               12
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 19 of 32 Page ID #:485



                                                                   1   those claims, the recommended FF&CL certainly did not “expressly determine[]
                                                                   2   that there is no just reason for delay,” which is required under Rule 54(b) for a court
                                                                   3   to “direct entry of a final judgment as to one or more, but fewer than all, claims or
                                                                   4   parties.” Nor did the Bankruptcy Court make the required threshold determination
                                                                   5   that in awarding summary judgment on the Trustee’s quiet title claim that it had
                                                                   6   “rendered a ‘final judgment,’ that is, a judgment that is ‘ “ an ultimate disposition of
                                                                   7   an individual claim entered in the course of a multiple claims action.” ’ ” Wood v.
                                                                   8   GCC Bend, LLC, 422 F.3d 873, 878 (9th Cir. 2005) (citing Curtiss-Wright Corp. v.
                                                                   9   Gen. Elec. Co., 446 U.S. 1, 7, 100 S. Ct. 1460, 64 L. Ed. 2d 1 (1980)).
                                                                  10         Nor would a sua sponte Rule 54(b) two-step determination by this Court on
                                                                  11   such an unrequested, unbriefed form of relief be appropriate, given the
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   interrelationship between the Trustee’s quiet title claim and the claims that remain
                                      ATTORNEYS AT LAW




                                                                  13   to be determined.4 Wright & Miller, 10 Fed. Prac. & Proc. Civ. § 2654 (4th ed.)
                                                                  14   (emphasis added) [“[A]n appeal following a Rule 54(b) order is the exception rather
                                                                  15   than the rule and the limitations on its availability mean that there is relatively little
                                                                  16   chance that the appellate court will be forced to consider the same issues on
                                                                  17   successive appeals. Indeed, if the claims in an action are closely related and there is
                                                                  18   a risk of repetitive appeals, the district court may decide that this is a reason for
                                                                  19   delaying review and refuse to make the determination required by Rule 54(b).”]
                                                                  20         C.     Judgment Should Not Be Entered Because Elkwood’s
                                                                  21                Reimbursement Defense Has Not Yet Been Determined
                                                                  22                1.     This Issue Was Raised In The Objection Before the
                                                                  23                       Bankruptcy Court
                                                                  24         Elkwood’s right to be reimbursed for monies spent on the Rexford Home was
                                                                  25   an issue in the Adversary Proceeding. Before the Bankruptcy Court, this was
                                                                  26   referred to as the “Redemption Price” issue, and it is more accurately referred to
                                                                  27         4
                                                                              If the Court is to consider such unrequested relief, without any
                                                                       recommendation in that regard from the Bankruptcy Court, the Elkwood Parties
                                                                  28   request an opportunity to fully brief the propriety of such relief.
                                                                                                                  13
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 20 of 32 Page ID #:486



                                                                   1   herein as the “Reimbursement Issue.” As explained above, the issue was raised in
                                                                   2   response to the Trustee’s summary judgment motion. [App., 195:5-196:16; 200:4-
                                                                   3   22; 261-487] At first, the Bankruptcy Court mistakenly held that Elkwood and
                                                                   4   Fieldbrook had failed to present any evidence. [App., 619:8-17] When that error
                                                                   5   was pointed out by Elkwood and Fieldbrook, and they explained that they had
                                                                   6   presented evidence that the Trustee had ignored [App., 631:13-28; 667:11-670:6;
                                                                   7   674:6-676:10], the Bankruptcy Court side-stepped the issue by holding that it could
                                                                   8   proceed with recommending entry of judgment on the Trustee’s quiet title claim by
                                                                   9   requiring that the right to reimbursement to be pursued through the “claims
                                                                  10   objection” process. [App., 759:2-761:12]
                                                                  11         The Elkwood Parties’ opposition that was filed with the Bankruptcy Court to
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   the proposed FF&CL and Judgment explained that they should not be
                                      ATTORNEYS AT LAW




                                                                  13   recommended because the “redemption price” issue had not yet been determined:
                                                                  14         [T]he Court has determined that the “redemption price” need not be
                                                                  15         paid as a condition to granting the Trustee’s quiet title claim. [See
                                                                  16         docket no. 216, April 30, 2019 supplemental memorandum, at 2-4,
                                                                  17         distinguishing Sys. Inv. Corp. v. Union Bank, 21 Cal. App. 3d 137
                                                                  18         (1971), as “quite old,” even though it has been favorably cited many
                                                                  19         times, and as dealing with a foreclosure that was “voidable and not
                                                                  20         “void,” even though the foreclosure sale actually was declared “void”
                                                                  21         by the trial court because the sale occurred in the absence of a default
                                                                  22         by the borrower: “the court concluded that the declaration of default,
                                                                  23         the notice of breach and election to sell under the deed of trustee, and
                                                                  24         the trustee’s sale were void and were of no force and effect.” Id. at
                                                                  25         158.] There has been no argument by the parties or analysis by the
                                                                  26         Court yet (because the Trustee has not alleged an ejectment claim for
                                                                  27         possession) on whether the payment of the “redemption price” should
                                                                  28         be a condition to awarding the Trustee possession of the Rexford
                                                                                                               14
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 21 of 32 Page ID #:487



                                                                   1         Home. In the System Investment decision, the Court held that the
                                                                   2         foreclosing bank was in “wrongful possession” of the property, but
                                                                   3         still required the borrower to pay a “redemption price” as a condition
                                                                   4         to (1) setting aside the foreclosure sale, and (2) the borrower taking
                                                                   5         possession.
                                                                   6   [App., 888:2-16]
                                                                   7                2.     Applicable Case Law
                                                                   8         The right to reimbursement is not an affirmative defense. Instead,
                                                                   9   reimbursement should be paid to return the parties to the status quo ante. Sys. Inv.
                                                                  10   Corp. v. Union Bank, 21 Cal. App. 3d 137, 147 (1971).
                                                                  11         The Bankruptcy Court’s April 30, 2019 Supplemental Memorandum
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   distinguished the System Investment decision as “quite old,” and it reasoned that
                                      ATTORNEYS AT LAW




                                                                  13   “[t]his is relevant because the fine distinctions between a void and voidable
                                                                  14   foreclosure for purposes of tender had not yet been spelled out clearly in the case
                                                                  15   law, so the case does not use the same terminology that more recent cases have
                                                                  16   adopted.” [App., 760:2-5] It distinguished the System Investment decision as
                                                                  17   follows:
                                                                  18         It appears that the System Investment court was determining the
                                                                  19         “redemption price” for purposes of tender because the foreclosure in
                                                                  20         that case was voidable and not void, as is the case here. Tender is not
                                                                  21         required where the foreclosure is void, rather than voidable. Lona, 202
                                                                  22         Cal. App. 4th at 113.
                                                                  23         [Id. at 760:18-22, emphasis added]
                                                                  24         The Elkwood Defendants respectfully disagree. System Investment involved
                                                                  25   a claim to set aside a trustee’s sale. System Investment, 21 Cal. App. 3d at 142.
                                                                  26   The Court “set aside the trustee’s sale upon certain conditions for redemption of the
                                                                  27   property (including tender of redemption price of $1,123,494.14).” Id. Elkwood
                                                                  28   similarly is entitled to be reimbursed for its Rexford-related expenses as a condition
                                                                                                                  15
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 22 of 32 Page ID #:488



                                                                   1   to quieting title in the Trustee’s name. The facts in System Investment were
                                                                   2   complicated, but they included the facts (1) the builders/borrowers on a
                                                                   3   construction project “were lulled into a sense of security and reasonably inferred
                                                                   4   that the bank would not declare a default without giving prior notice and an
                                                                   5   opportunity to cure the same,” id. at 147; (2) “in reliance upon said conduct,” they
                                                                   6   “expended their funds on the project in a total amount exceeding $123,000,” id.; (3)
                                                                   7   one of them “devoted a substantial amount of his time in completing the building,”
                                                                   8   id.; (4) the bank ceased paying construction vouchers “without warning or prior
                                                                   9   notification, and without explanation,” id.; (5) significantly, “the bank executed a
                                                                  10   Declaration of Default and a Notice of Breach and Election to Sell Under Deed of
                                                                  11   Trust; and it did not serve a copy of either of those documents” on the
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   builders/borrowers, id. at 148; (6) “[i]n the notice it was stated that the ‘breach’ was
                                      ATTORNEYS AT LAW




                                                                  13   that ‘the payment that was due on July 14, 1966, is unpaid,’” id.; and (7) an officer
                                                                  14   of a borrower (System) “made a written request to the bank that it advise System of
                                                                  15   the total amount claimed by the bank to be ‘delinquent and in default’ under the
                                                                  16   deed of trust; and the bank did not reply to the request.” Id.
                                                                  17         On appeal, the Court in System Investment explained that the trial court had
                                                                  18   expressly held that the sale was void (contrary to the Bankruptcy Court’s reading)
                                                                  19   because the lender was not entitled to conduct the sale in the first place and because
                                                                  20   the lender also violated statutory requirements applicable to the sale:
                                                                  21         The notice of election to sell under the deed of trust, the trustee’s sale,
                                                                  22         and the trustee’s deed upon sale should be declared void and should be
                                                                  23         set aside upon condition that plaintiffs do equity and tender
                                                                  24         $1,123,494.14 to defendant Union Bank on or before September 15,
                                                                  25         1969. By conduct of its representatives and by Stewart's justifiable
                                                                  26         reliance thereon to his detriment, Union Bank is estopped from
                                                                  27         asserting any default or breach of contract on the part of System or
                                                                  28         Stewart …. As of August 23, 1966, and at all times prior thereto,
                                                                                                             16
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 23 of 32 Page ID #:489



                                                                   1         Union Bank by its conduct and failure to give notice to Stewart or
                                                                   2         System of any default or breach of contract under the aforementioned
                                                                   3         agreements waived any right it might otherwise have had to declare a
                                                                   4         default or to cease performance of its obligations under the
                                                                   5         agreements. The possession of the property by Union Bank and its
                                                                   6         successors has at all times since August 1, 1966, been, and now is,
                                                                   7         wrongful. Union Bank materially breached the building loan
                                                                   8         agreement and the modification agreement when it refused to pay
                                                                   9         vouchers signed by Stewart and when it took possession of the
                                                                  10         property to the exclusion of Stewart and System. Under the provisions
                                                                  11         of section 2924 of the Civil Code, Union Bank was required to set
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         forth the nature of the breach in its notice of default before exercising
                                      ATTORNEYS AT LAW




                                                                  13         the power of sale under the deed of trust; and the bank failed to
                                                                  14         substantially comply with the requirements of said code section.
                                                                  15         System and Stewart were not in default as of August 23, 1966, or at
                                                                  16         any time, for failure to pay the interest payment due July 14, 1966….
                                                                  17         System Investment, 21 Cal. App. 3d at 150–52 (emphasis added).
                                                                  18         The 1971 System Investment decision has been favorably cited many times
                                                                  19   and it is still good law because foreclosure sales are “void” (and not merely
                                                                  20   “voidable”) when the lender is not entitled to conduct the sale in the first place.
                                                                  21   See, e.g., Bank of America v. La Jolla Group II, 129 Cal.App.4th 706, 717 (2004)
                                                                  22   [Tender and acceptance of payment deprives the beneficiary of the contractual
                                                                  23   power to foreclose, rendering the sale void and supporting notice of rescission
                                                                  24   without a judgment.]; Nguyen v. Calhoun, 105 Cal. App. 4th 428, 440 (2003)
                                                                  25   [Payment in full deprives the beneficiary of the contractual power to foreclose,
                                                                  26   rendering the sale void.] In fact, in Lona v. Citibank, N.A., 202 Cal. App. 4th 89,
                                                                  27   105 (2011), which the Bankruptcy Court cited in its April 30, 2019 Supplemental
                                                                  28   Memorandum in distinguishing System Investment, the Lona Court favorably cited
                                                                                                            17
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 24 of 32 Page ID #:490



                                                                   1   System Investment as stating grounds to set aside a foreclosure sale in the following
                                                                   2   circumstances: “the trustor was not in default, no breach had occurred, or the lender
                                                                   3   had waived the breach (System Inv. Corp. v. Union Bank (1971) 21 Cal.App.3d
                                                                   4   137, 154, 98 Cal.Rptr. 735 (System ) [borrower was not in default because it was
                                                                   5   excused from performance by lender’s prior breach of contract; bank waived
                                                                   6   amount allegedly due]….” Indeed, that theory is the foundation of the Trustee’s
                                                                   7   First Claim to quiet title, given that he asserts that Elkwood was not entitled to
                                                                   8   conduct the Rexford Foreclosure Sale in the first place due Elkwood not holding
                                                                   9   the Rexford Deed of Trust that had been assigned with the related note pursuant to
                                                                  10   the Fieldbrook Assignment, thereby rendering that Sale “void.”
                                                                  11         As noted above, in System Investment, the notice of default was not served on
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   the builders/borrowers and the notice did not set forth the nature of the breach, in
                                      ATTORNEYS AT LAW




                                                                  13   violation of the foreclosure statutes. The statutory violations in System Investment
                                                                  14   rendered the sale “void” in that case, as stated by that Court. Many cases have read
                                                                  15   System Investment decision that way. See, e.g., In re Houghton, 123 B.R. 869, 875
                                                                  16   (Bankr. C.D. Cal. 1991); Little v. CFS Serv. Corp., 188 Cal. App. 3d 1354, 1358
                                                                  17   (1987); Knapp v. Doherty, 123 Cal. App. 4th 76, 93 n.9 (2004); Miller v. Cote, 127
                                                                  18   Cal. App. 3d 888, 894 (1982). In Little, for example, the notice of sale was not sent
                                                                  19   to the borrower, a junior lienholder and a judgment creditor, also in violation of the
                                                                  20   foreclosure statutes Little, 188 Cal. App. 3d at 1357.
                                                                  21         In short, there were two independent reasons why the sale in System
                                                                  22   Investment was “void” and not merely “voidable,” as the Bankruptcy Court held in
                                                                  23   attempting to distinguish and limit that decision: (1) the lender was not entitled to
                                                                  24   conduct the sale, and (2) the lender violated statutory requirements. Under the
                                                                  25   “tender rule,” tender of the amount due a lender may not be required to commence
                                                                  26   an action to set aside a void sale (as the Bankruptcy Court noted), but that does not
                                                                  27   contradict the fact that equity requires a “redemption price” to be paid to set aside a
                                                                  28   void sale, according to the System Investment Court.
                                                                                                                18
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 25 of 32 Page ID #:491



                                                                   1         Thus, the Elkwood Defendants respectfully disagree with the Bankruptcy
                                                                   2   Court’s interpretation of System Investment. That decision remains good law. It is
                                                                   3   consistent with subsequent California case law. It stands for the proposition that
                                                                   4   the “redemption price” must be paid as a condition to a judgment that determines a
                                                                   5   foreclosure sale to be void and that returns the property to the prior owner. No case
                                                                   6   law states to the contrary in California.
                                                                   7                3.     The Elkwood Defendants Clearly Raised This Issue
                                                                   8         The sixth affirmative defense in the Elkwood Defendants’ answer to the
                                                                   9   Trustee’s TAC raised the Reimbursement Issue as follows:
                                                                  10         The Elkwood Defendants spent significant monies in connection with
                                                                  11         the Rexford and Chalette Home…. In the event plaintiff is granted any
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         relief based upon his Complaint in this action, the Elkwood
                                      ATTORNEYS AT LAW




                                                                  13         Defendants are entitled to a first priority lien on the Rexford Home for
                                                                  14         any monies spent in connection with the Rexford Home (if the Rexford
                                                                  15         Foreclosure Sale is avoided)….
                                                                  16         [App., 45:17-28]
                                                                  17         The Elkwood Defendants also raised the same issue in their sixth affirmative
                                                                  18   defense to the Abselets’ First Amended Counterclaim. [App., 747:26-748:18]
                                                                  19         The Elkwood Defendants’ opposition to the Trustee’s motion also raised the
                                                                  20   issue of the Reimbursement Issue. [App., 195:5-196:16; 200:4-22; 261-487] Jack
                                                                  21   Nourafshan’s declaration and extensive documentary evidence were submitted to
                                                                  22   demonstrate the amounts advanced by Elkwood in connection with the Rexford
                                                                  23   Home. [Id.] Exhibit J to Mr. Nourafshan’s declaration was an eight-page summary
                                                                  24   of expenses relating to the Rexford Home. [Id., 262-269] Exhibit K to his
                                                                  25   declaration was an authenticated copy of supporting documents, which included
                                                                  26   invoices, checks and bank statements. [Id., 270-487] Mr. Nourafshan calculated
                                                                  27   interest on the sum of $782,508.05 that Elkwood had credit bid at the sale, and he
                                                                  28   summarized the property-related expenses. [Id., at 200:4-22] As of August 23,
                                                                                                             19
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 26 of 32 Page ID #:492



                                                                   1   2018, the “redemption price” totaled $2,178,421.64, plus interest on the payments
                                                                   2   to Chase on its first trust deed and the other house-related expenses at the legal rate
                                                                   3   of 10% per annum until the redemption price is paid in full.
                                                                   4         Supporting reply briefs were filed by the Trustee and the Elkwood
                                                                   5   Defendants on September 4, 2018. [App., 927-928 (dkt nos. 131, 132 and 134)]
                                                                   6   They did not contradict the extensive evidence submitted by the Elkwood
                                                                   7   Defendants in support of the “redemption price,” nor did they contradict the case
                                                                   8   law cited by the Elkwood Defendants. [App., 520-526] The Trustee also did not
                                                                   9   object to Mr. Nourafshan’s declaration. Instead, the Trustee’s entire argument on
                                                                  10   the redemption price issue was as follows:
                                                                  11         The parties have not brief [sic] and there is no evidence to support
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         whether and to what extent Defendants are entitled to any repayment
                                      ATTORNEYS AT LAW




                                                                  13         on account of any cash they used to pay Massoud’s obligation under
                                                                  14         the first lien debt against the Rexford Home. Trustee’s claim is not a
                                                                  15         fraudulent transfer and Defendants are not entitled to a claim under
                                                                  16         section 502(h) of the Bankruptcy Code if the Court quiets title of the
                                                                  17         Rexford Property in the name of Massoud’s estate. In addition, it is not
                                                                  18         clear on the record before the Court whether the PWB Note was
                                                                  19         entirely extinguished as a result of the foreclosure of the Chalette
                                                                  20         Home. To the extent Defendants are entitled to anything, the Court
                                                                  21         will have to consider and determine their claims after the parties have
                                                                  22         fully brief the issues.
                                                                  23         [App., 525:23-526:2]
                                                                  24         The Trustee’s statement was incorrect. The Trustee failed to brief the issue in
                                                                  25   his summary judgment motion, but the Elkwood Defendants actually had briefed
                                                                  26   the issue in their opposition to that motion and had offered extensive evidence,
                                                                  27   which the Trustee ignored.
                                                                  28         On January 25, 2019, the Court entered its Memorandum re Cross-Motions
                                                                                                              20
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 27 of 32 Page ID #:493



                                                                   1   for Summary Judgment. [App., 591-620] As to the “redemption price” issue, the
                                                                   2   Court (incorrectly) stated that “[t]he issue of redemption costs was raised in the
                                                                   3   Elkwood Defendants’ reply brief and no evidence has been provided” and that
                                                                   4   “[t]his issue may be raised in a subsequent motion…” [Id., 619:8-17]
                                                                   5         The parties submitted competing orders on the Court’s summary judgment
                                                                   6   ruling and objections to each other’s orders. [App., 621-725] In their objections,
                                                                   7   the Elkwood Defendants pointed out that the Reimbursement Issue had not been
                                                                   8   resolved yet. [App., 631:14-27; 674:9-676:10]
                                                                   9         On April 30, 2019, the Court entered an “Order Granting Partial Summary
                                                                  10   Judgment on Plaintiff’s First Claim to Quiet Title to the Real Property Located at
                                                                  11   910 Rexford Drive, Beverly Hills, CA in the Name of the Chapter 11 Trustee as the
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   Representative of the Bankruptcy Estate of Massoud Aaron Yashouafar” (the
                                      ATTORNEYS AT LAW




                                                                  13   “Order for Partial Summary Judgment”) [App., 767-768] and its “Supplemental
                                                                  14   Memorandum re Cross-Motions for Summary Judgment” (the “Supplemental
                                                                  15   Memorandum”) [id., 758-765]. The Court did not determine the Reimbursement
                                                                  16   Issue, but instead deferred ruling, as follows:
                                                                  17         Elkwood is incorrect in arguing that a determination of a “redemption
                                                                  18         price” is a necessary requirement of Trustee’s quiet title action. The
                                                                  19         proper proceeding for a determination of that issue is an amended
                                                                  20         proof of claim and claims objection motion.
                                                                  21         [App., 765:2-4]
                                                                  22         The parties had not argued or briefed the issue of whether the Court should
                                                                  23   decline to rule on the “redemption price” issue and instead require the issue to be
                                                                  24   resolved in the claims objection procedure. As such, the Court’s sua sponte ruling
                                                                  25   at the end of its April 30, 2019 Supplemental Memorandum came as a surprise.
                                                                  26         On May 14, 2019, the Elkwood Parties filed a “Motion for Clarification or
                                                                  27   Amendment of Order Granting Partial Summary Judgment [Docket No. 217] and
                                                                  28   Supplemental Memorandum [Docket No. 216]” (the “Clarification Motion”) [App.,
                                                                                                         21
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 28 of 32 Page ID #:494



                                                                   1   770-809] by which they sought an order clarifying that the issue of the “redemption
                                                                   2   price” to be paid to Elkwood by the Trustee would be litigated in the Adversary
                                                                   3   Proceeding, rather than through the claims objection procedure, or modifying the
                                                                   4   April 30, 2019 Order and Supplemental Memorandum to the extent they could be
                                                                   5   read otherwise.
                                                                   6         The Bankruptcy Court’s continued the hearing on the Clarification Motion.
                                                                   7   Ultimately, the Court denied it, which meant that Elkwood is required to file a
                                                                   8   proof of claim asserting their right to reimbursement, and that its claim will be
                                                                   9   determined at some later time. [App., 863-865]
                                                                  10                4.    The FF&CL and Judgment Should Not Be Entered Because
                                                                  11                      They Do Not Address the Reimbursement Issue
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12         The Bankruptcy Court’s ruling was legally incorrect. The Reimbursement
                                      ATTORNEYS AT LAW




                                                                  13   Issue had been raised and briefed in the Adversary Proceeding, but the Trustee had
                                                                  14   failed to respond. It was ripe for determination and it should have been determined,
                                                                  15   but the Court refused to do so – thereby inexplicably giving the Trustee another
                                                                  16   opportunity to argue the Reimbursement Issue when he had failed to do so in
                                                                  17   support of his summary judgment motion. The Bankruptcy Court and the Trustee
                                                                  18   cited no authority for the Court’s refusal to decide the Reimbursement Issue.
                                                                  19         Because the Reimbursement Issue necessarily arises out of the Trustee’s First
                                                                  20   Claim to quiet title, it should be determined in the Adversary Proceeding, especially
                                                                  21   given that it has been briefed and discovery has been conducted on it. Absent an
                                                                  22   express determination under Rule 54(b), a Court cannot simply excise an issue from
                                                                  23   a lawsuit and refuse to determine it. “[A]s a court of the United States we are
                                                                  24   obligated to hear and decide those issues over which we have jurisdiction.
                                                                  25   (Citation).” Midkiff v. Tom, 702 F.2d 788, 799 (9th Cir. 1983) (dissent), rev’d sub
                                                                  26   nom. Hawaii Hous. Auth. v. Midkiff, 467 U.S. 229, 104 S. Ct. 2321, 81 L. Ed. 2d
                                                                  27   186 (1984). “[A] court with jurisdiction over a case has not only the right but also
                                                                  28   the duty to exercise that jurisdiction.” 20 Am. Jur. 2d Courts § 59.
                                                                                                                 22
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 29 of 32 Page ID #:495



                                                                   1         The Elkwood Defendants’ right to payment of the “redemption price” arises
                                                                   2   from the Court’s determination that title to the Rexford Home should be quieted in
                                                                   3   the name of the Trustee as the representative of Massoud’s estate. But for the
                                                                   4   Court’s April 30, 2019 Order for Partial Summary Judgment, there would be no
                                                                   5   right to the “redemption price.”
                                                                   6         Even if there is legal authority for relegating the Reimbursement Issue to the
                                                                   7   claims objection process, it only would be a partial solution because much of the
                                                                   8   redemption price is for monies spent after the August 3, 2016 involuntary petition
                                                                   9   date and after the order for relief was entered in Massoud’s case on September 20,
                                                                  10   2016. [App., 6:3-9] The breakdown of the redemption price was provided in the
                                                                  11   Elkwood Parties’ opposition to the Trustee’s summary judgment motion and in Mr.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   Nourafshan’s supporting declaration. [App., 262-269] The post-petition claim
                                      ATTORNEYS AT LAW




                                                                  13   would not be subject to filing of a proof of claim and the claims objection process.
                                                                  14   Payment of a post-petition claims may be sought through filing a request for
                                                                  15   payment of administrative expense and a motion to compel payment, but the
                                                                  16   Elkwood Defendants are not and were not required to seek payment in that manner.
                                                                  17   Instead, they did so by asserting the right to reimbursement in the Adversary
                                                                  18   Proceeding. That procedure was legally permissible.5 The Trustee does not dispute
                                                                  19   that. Given that the Reimbursement Issue was properly part of the Adversary
                                                                  20   Proceeding, the Elkwood Defendants were entitled to have it determined in the
                                                                  21   Adversary Proceeding.
                                                                  22         The Court’s ruling did not “avoid” a transfer of the Rexford Home. Instead,
                                                                  23   it determined the transfer to be “void” based upon the Court’s interpretation of the
                                                                  24         5
                                                                               11 U.S.C. § 323(a) states: “The trustee in a case under this title has capacity
                                                                       to sue and be sued.” That covers Elkwood seeking reimbursement of Rexford-
                                                                  25   related expenses in connection with the Trustee’s First Claim. The Barton doctrine
                                                                       does not preclude such relief, given that it is being requested in an adversary
                                                                  26   proceeding commenced by the Trustee, rather than in a non-bankruptcy forum. In
                                                                       re Crown Vantage, Inc., 421 F.3d 963, 970 (9th Cir. 2005); In re World Mktg.
                                                                  27   Chicago, LLC, 584 B.R. 737, 746 (Bankr. N.D. Ill. 2018) [holding that a
                                                                       counterclaim may be filed against a trustee in an adversary proceeding in
                                                                  28   bankruptcy court without obtaining prior permission from the court.]
                                                                                                                 23
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 30 of 32 Page ID #:496



                                                                   1   language of the “Fieldbrook Assignment.” In prevailing on his quiet title claim, the
                                                                   2   Trustee did not recover the Rexford Home pursuant to 11 U.S.C. §§ 522, 550, or
                                                                   3   553. Thus, the provisions of 11 U.S.C. 502(h) are inapplicable. That section states:
                                                                   4          A claim arising from the recovery of property under section 522, 550,
                                                                   5          or 553 of this title shall be determined, and shall be allowed under
                                                                   6          subsection (a), (b), or (c) of this section, or disallowed under
                                                                   7          subsection (d) or (e) of this section, the same as if such claim had
                                                                   8          arisen before the date of the filing of the petition.
                                                                   9          That means that the “claims objection” process actually is not the procedure
                                                                  10   to be followed as a result of the Court’s ruling on the Trustee’s quiet title claim.
                                                                  11   III.   CONCLUSION
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12          Based upon the foregoing, the Elkwood Defendants respectfully request that
                                      ATTORNEYS AT LAW




                                                                  13   the Court decline to enter the Judgment and FF&CL that were recommended by the
                                                                  14   Bankruptcy Court.
                                                                  15   DATED: February 24, 2020          HILL, FARRER & BURRILL LLP
                                                                  16
                                                                  17                                     By: /s/ Daniel J. McCarthy
                                                                                                           DANIEL J. McCARTHY
                                                                  18                                       Attorneys for Defendants, Counterclaimants,
                                                                                                           Cross-Complainants and Counterdefendants
                                                                  19                                       ELKWOOD ASSOCIATES, LLC, and
                                                                                                           FIELDBROOK, INC., and Counterdefendants
                                                                  20                                       RELIABLE PROPERTIES and JACK
                                                                                                           NOURAFSHAN
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                                                                  24
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 31 of 32 Page ID #:497



                                                                   1                                 PROOF OF SERVICE
                                                                   2                I, Sonia Padilla, declare:
                                                                   3                I am a resident of the state of California and over the age of eighteen
                                                                       years, and not a party to the within action; my business address is Hill, Farrer &
                                                                   4   Burrill LLP, One California Plaza, 37th Floor, 300 South Grand Avenue, Los
                                                                       Angeles, California 90071-3147. On February 24, 2020, I served the within
                                                                   5   documents:
                                                                   6                OBJECTION TO RECOMMENDED JUDGMENT AND
                                                                                    FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                                                   7
                                                                                   by transmitting via facsimile the document(s) listed above to the fax
                                                                   8
                                                                                    number(s) set forth below on this date before 5:00 p.m.
                                                                   9
                                                                                   by placing the document(s) listed above in a sealed envelope with
                                                                  10                postage thereon fully prepaid, in the United States mail at Los Angeles,
                                                                  11                California addressed as set forth below.
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12               by causing personal delivery by Delivery Service of the document(s)
                                      ATTORNEYS AT LAW




                                                                                    listed above to the person(s) at the address(es) set forth below.
                                                                  13
                                                                  14               by placing the document(s) listed above in a sealed Delivery Service
                                                                                    envelope and affixing a pre-paid air bill, and causing the envelope to
                                                                  15                be delivered to a Delivery Service agent for delivery.
                                                                  16
                                                                                   by personally delivering the document(s) listed above to the person(s)
                                                                  17                at the address(es) set forth below.
                                                                  18
                                                                                    See Attached Service List
                                                                  19
                                                                                     I am readily familiar with the firm's practice of collection and
                                                                  20   processing correspondence for mailing. Under that practice it would be deposited
                                                                       with the U.S. Postal Service on that same day with postage thereon fully prepaid in
                                                                  21   the ordinary course of business. I am aware that on motion of the party served,
                                                                       service is presumed invalid if postal cancellation date or postage meter date is more
                                                                  22   than one day after date of deposit for mailing in affidavit.
                                                                  23                 I declare that I am employed in the office of a member of the bar of
                                                                       this court at whose direction the service was made.
                                                                  24
                                                                                    Executed on February 24, 2020, at Los Angeles, California.
                                                                  25
                                                                                                                     /s/ Sonia Padilla_______
                                                                  26                                                     Sonia Padilla
                                                                  27
                                                                  28
                                                                  Case 2:19-cv-09915-JFW Document 24 Filed 02/24/20 Page 32 of 32 Page ID #:498



                                                                   1   Parties Who Have Not Appeared
                                                                       (Served per L.R. 5-3.2.1)
                                                                   2
                                                                       Attorneys for Soda Partners, LLC
                                                                   3   Ronald N. Richards
                                                                       P.O. Box 11480
                                                                   4   Beverly Hills, California 90213
                                                                   5   Attorneys for DMARC 2007-CD5 GARDEN STREET
                                                                       Timothy Carl Aires
                                                                   6   Aires Law Firm
                                                                       6 Hughes, Suite 205
                                                                   7   Irvine, CA 92618
                                                                   8   Attorneys for Citivest
                                                                       Financial Services, Inc.
                                                                   9   Scott Wyman, Esq.
                                                                       P.O. Box 50053
                                                                  10   Studio City, CA 91614
                                                                  11   Attorneys for
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR




                                                                       Quality Loan Service Corporation and
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   Chase Manhattan Mortgage Company
                                      ATTORNEYS AT LAW




                                                                       Merdaud Jafarnia
                                                                  13   McCarthy & Holthus LLP
                                                                       1770 Fourth Avenue
                                                                  14   San Diego, CA 92101
                                                                  15   Attorneys for Fereydoun Dayani
                                                                       Behrouz Shafie
                                                                  16   Law Offices Behrouz Shafie
                                                                       and Associates
                                                                  17   1575 Westwood Boulevard Suite 200
                                                                       Los Angeles, CA 90024
                                                                  18
                                                                       Registered Agent for State Street Bank and Trust Company
                                                                  19   CT Corporation System
                                                                       155 Federal Street, Ste. 700
                                                                  20   Boston, MA 02110
                                                                  21   State Street Bank and Trust Company
                                                                       Attn: Director or Officer
                                                                  22   1 Lincoln Street
                                                                       Boston, MA 02111
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28
